JUDGE WILLIAMS
delivered the opinion of the court:
“ If the conveyance, made under a power, is required by law to be recorded, or lodged for record, to make the same valid against creditors and purchasers, then the power must be lodged or recorded in like manner.” (Sec. 14, chap. 24, 1 Stant. Rev. Stat., 280.)
The deed of Graves to Tucker was founded on the power of attorney of McIIatton to Graves. This letter of attorney could not be recorded for want of requisite proof. Hence the *302recording of the deed, by virtue thereof, coukl not operate as constructive notice to the creditors of McHatton.
. Graves, as agent, had rented the Georgetown lot of land, and the lessee had been using it as pasture, but not living on it. 'If this be construed as notice,'it was a notice that Mc-Hatton, through his lessee, still had possession.
The verbal understanding between McHatton and his agent, Graves, that, when the land was sold, the proceeds should be applied to the liquidation of debts due by McHatton to Graves, and such as the latter was bound for as .surety, cannot be permitted to intervene between the debtor and his creditors, who have sought legal remedies, and, by attachments, acquired liens. Indeed, it might be- well questioned whether it would be good for any purpose until the land should be realized into money by Graves, when, having the money in his hands, perhaps the relation of debtor and creditor, and this verbal understanding, would give him an advantage over other creditors.
There is no conflict between this opinion and the cases of Conn vs. Sims (3 Met,, 401), and Shouse vs. Utterback (2 Met., 54).
The court below very properly dismissed the petition and adjudged to the attaching creditors the sale of so much of the land as might be necessary to pay their claims.
The judgment is, therefore, affirmed.